IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-76,159-04


DERLIO TREVINO, Relator

v.

STARR COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 03-CR-239-A IN THE 381ST JUDICIAL DISTRICT COURT
FROM STARR COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has not received copies of any of the pleadings
or orders pertaining to his pending habeas application.
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Starr County, is ordered to file a response, stating whether the clerk has mailed or delivered copies
of this Court's remand order, the trial court's response, and any other documents pertaining to
Relator's habeas application to Relator, as required by Article 11.07, §7 of the Texas Code of
Criminal Procedure.  This application for leave to file a writ of mandamus shall be held in abeyance
until the respondent has submitted the appropriate response.  Such response shall be submitted
within 30 days of the date of this order.


Filed: March 28, 2012
Do not publish